Plaintiff in error was convicted in the district court of McCurtain county of the crime of a second and subsequent violation of the prohibitory liquor laws, and his punishment fixed by the court at a fine of $1,000 and confinement in the state penitentiary for 90 days.
Defendant contends that the evidence of the state is insufficient to support the verdict of the jury.
The information charged the defendant with the sale of one pint of whisky to C. J. McDougal and O. R. Holcomb, but does not allege any price or thing of value given for such whisky.
Neither one of the boys alleged to have purchased this whisky was called as a witness by the state, and the other witnesses testifying admitted that they did not see the sale and did not know whether the defendant made one or not. This evidence was insufficient to establish the guilt of the defendant beyond a reasonable doubt.
The proof of the state having wholly failed, the cause is reversed.
DAVENPORT, P. J., concurs. EDWARDS, J., absent and not participating. *Page 287